November 21, 2013 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Williamsburg Investment Trust 811-05685; 33-25301 Ladies and Gentleman: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting and Proxy Statement, and Proxy Card to be furnished to shareholders of Williamsburg Investment Trust, in connection with a Special Meeting of Shareholders scheduled to be held on February 11, 2014. If you have any questions or comments concerning this filing, please telephone Betsy Santen at (513) 346-4181. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary Ultimus Fund Solutions, LLC|225 Pictoria Drive, Suite 450|Cincinnati, OH 45246|513.587.3400|fax 513.587.3450 www.ultimusfundsolutions.com
